Exhibit 10.1
AMENDMENT TO INVESTMENT MANAGEMENT TRUST AGREEMENT
     This Amendment (this “Amendment”), dated as of October 7th, 2009, to the
Investment Management Trust Agreement (as defined below) is made by and among
Global Consumer Acquisition Corp., a Delaware corporation (“GCAC”), and
Continental Stock Transfer & Trust Company (“Trustee”). All terms used but not
defined herein shall have the meanings assigned to them in the Agreement (as
defined below).
     WHEREAS, GCAC and the Trustee entered into an Investment Management Trust
Agreement dated as of November 27, 2007 (the “Agreement”); and
     WHEREAS, Section 1(j) of the Agreement sets forth the terms that govern the
liquidation of the Trust Account under the circumstances described therein; and
     WHEREAS, GCAC has sought the approval of the Public Stockholders to amend
its certificate of incorporation (the “Charter Amendment Proposals”) to
eliminate all provisions therein relating to its status as a blank check company
and to enter into this Amendment (the “Trust Agreement Amendment Proposal”).
     NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Section 1(j) shall be amended and restated in its entirety as follows:
     “(j) Commence liquidation of the Trust Account only upon receipt of and
only in accordance with the terms of a letter (the “Termination Letter”), in a
form substantially similar to that attached hereto as either Exhibit A or
Exhibit B, signed on behalf of the Company by its President or Chairman of the
Board and Secretary, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein. The Trustee understands and
agrees that, except as provided in paragraph 1(i) hereof, disbursements from the
Trust Account shall be made only pursuant to the terms of a duly executed
Partial Release Letter or Termination Letter, as defined in paragraph 2(b) and
1(j), respectively.”
     2. All other provisions of the Agreement shall continue in full force and
effect from the date hereof until terminated in accordance with the terms of the
Agreement.
     3. This Amendment may be signed in any number of counterparts, each of
which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 



--------------------------------------------------------------------------------



 



     4. This Amendment is intended to be in full compliance with the
requirements for an Amendment to the Agreement as required by Section 7(c) of
the Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.
     5. This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as
of the day and year first above written.

            GLOBAL CONSUMER ACQUISITION CORP.
      By:   /s/ Jason N. Ader        Name: Jason N. Ader       Title: Chief
Executive Officer               CONTINENTAL STOCK TRANSFER & TRUST COMPANY
      By:   /s/ Steven Nelson        Name: Steven Nelson       Title: Chairman  
         

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of Company]
[                    ], 2009
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven Nelson and Frank Di Paolo
Re: Trust Account No. [     ] — Termination Letter
Gentlemen:
     This is to advise you that Global Consumer Acquisition Corp. (the
“Company”) has entered into an agreement (“Business Agreement”) with
                     (“Target Business”) to consummate a business combination
and will hold a special meeting of stockholders at which each of the Charter
Amendment Proposals, the Trust Agreement Amendment Proposal and the Acquisition
Proposal, as set forth in the Registration Statement filed on Form S-4 with the
Securities & Exchange Commission on September 18, 2009, File No. 333-161970,
will be presented to stockholders, on or about                     , 2009 (the
“Disbursement Date”).
     In accordance with the terms of the Investment Management Trust Agreement
between the Company and Continental Stock Transfer & Trust Company (the
“Trustee”), dated as of November 27, 2007 (the “Trust Agreement”), as amended
from time to time by the parties thereto, we hereby authorize you to liquidate
the Trust Account investments on                     , 2009 (the “Liquidation
Date”) and to transfer the proceeds to the above referenced checking account at
                     to the effect that, on the Disbursement Date, all of the
funds held in the Trust Account will be immediately available for transfer to
the account or accounts that the Company shall direct on the Disbursement Date.
It is acknowledged and agreed that while the funds are on deposit in the trust
checking account awaiting distribution, the Company will not earn any interest
or dividends.
     On the Disbursement Date, the Company shall deliver to you (i) written
notification that each of the Charter Amendment Proposals, the Trust Agreement
Amendment Proposal and the Acquisition Proposal were approved by the Company’s
stockholders, (ii) a certificate of DF King & Co., Inc. (the “Inspector of
Election”) which verifies the vote of the Company’s stockholders in connection
with each of the Charter Amendment Proposals, the Trust Agreement Amendment
Proposal and the Acquisition Proposal, and (iii) written instructions with
respect to the transfer of the funds held in the Trust Account (“Instruction
Letter”). You are hereby directed and authorized to transfer the funds held in
the Trust Account immediately upon your receipt of the Company’s notification
and the Instruction Letter, in accordance with the terms of the Instruction
Letter. In the event that certain deposits held in the Trust Account may not be
liquidated by the Disbursement Date without penalty, you will notify the Company
of the same and the Company shall direct you as to whether such funds should
remain in the Trust Account and be distributed after the Disbursement Date to
the Company. Upon the distribution of all the

 



--------------------------------------------------------------------------------



 



funds in the Trust Account pursuant to the terms hereof, the Trust Agreement
shall be terminated and the Trust Account closed.

            Very truly yours,

GLOBAL CONSUMER ACQUISITION CORP.
      By:                        

 